


Exhibit 10.5
April 3, 2012


Geoffrey A. Eisenberg
President & Chief Executive Officer
West Marine, Inc.
500 Westridge Drive
Watsonville, California 95076


Dear Geoff:


This letter “Agreement” (including the attached “Addendum”) memorializes the
terms and conditions under which you have resigned as President & Chief
Executive Officer (collectively, “CEO”) of West Marine, Inc. and its
subsidiaries (collectively, “West Marine”) and will provide transition services
to West Marine following your resignation.


1.      Resignation and Transition Services:
a.      You have submitted to the Board of Directors of West Marine (“Board”)
your resignations as CEO and as a member of the Board, effective as of a date to
be selected by the Board in its sole discretion, but in no event later than the
date a successor CEO (“Successor”) is appointed by the Board (“Resignation
Date”).  From and after the date of this Agreement until the Resignation Date,
you have agreed to continue to execute your duties as CEO on a full-time basis
and continue to serve as a member of the Board.  The Board has accepted your
resignation as CEO and as a member of the Board effective as of the Resignation
Date.  You acknowledge that your resignation from the Board did not result from
any disagreement with West Marine’s management or the Board on any matter
relating to West Marine’s operations, policies or practices.


b.      Beginning on the Resignation Date you will become a consultant to West
Marine, reporting to the Chairman of the Board (“Chairman”) and the Board, for a
period of eighteen (18) months. In such capacity, you will perform work as
directed by the Chairman and/or the Board to facilitate an effective transition
of the leadership of West Marine to your Successor, including working with the
Board, your Successor, other associates, customers and/or industry leaders and
groups, as determined by the Chairman and/or the Board, on matters appropriate
for an executive officer or director (the “Consulting Position”).  The
Consulting Position requires you to be available, on an on-call basis, to
provide your business advice from time to time; it will not require devotion of
substantial time, and in all events will not exceed 20% of the average level of
services you performed during the 36 months immediately preceding the
Resignation Date (to ensure your resignation qualifies as a “separation from
service” under IRS rules).


2.      Consideration:
a.      Consideration:  As compensation for the services set forth above, and in
consideration of your signing this Agreement, West Marine:


(i)      For the period up to your Resignation Date, will continue to provide
you your current compensation and benefits, provided that you shall not be
eligible to receive any equity awards after the date of this Agreement;


(ii)      For the payroll period that includes your Resignation Date, will pay
you for any accrued but unused Paid Time Off as of your Resignation Date.


(iii)      For the period beginning the day after your Resignation Date and
continuing for eighteen (18) months, unless your Consulting Position is
terminated earlier for “Cause” or death:  (A) will pay you a total of $822,000,
payable in substantially equal installment payments over such eighteen (18)
month period on West Marine’s regularly-scheduled payroll dates, provided that
all installments due for the first six months following your Resignation Date
shall be withheld and paid to you the first business day following such six
month period (to ensure compliance with IRS deferred compensation rules); and
(B) assuming you timely elect to continue your medical

 
 

--------------------------------------------------------------------------------

 
Mr. Geoffrey A. Eisenberg
April 3, 2012
Page 2



and/or dental insurance coverage under “COBRA,” will pay you monthly an amount
equal to the COBRA premiums due for such month, so long as you remain eligible
for such coverage, up to eighteen (18) months; these payments shall be subject
to income and payroll tax withholding.   


(iv)           As of your Resignation Date, will amend your outstanding 2011
stock option award (with respect to 25,000 shares) to:  fully vest your rights
to such stock options, make such options exercisable as of the dates they
otherwise would have become vested (if you had continued to be employed by West
Marine), and allow you to exercise such options (in accordance with their terms)
anytime prior to their expiration date.


(v)      As of your Resignation Date, will amend your outstanding 2011
restricted stock unit award (with respect to 12,500 shares) to:  fully vest your
rights to such restricted stock units, and make them payable to you as of the
dates they otherwise would have become vested (if you had continued to be
employed by West Marine).


(vi)            In 2013, will pay you an annual bonus, based upon actual
performance of West Marine for all of 2012, with the amount of your bonus
pro-rated in accordance with the number of calendar days during 2012 when you
were CEO, and the bonus paid at the same time West Marine pays 2012 annual
bonuses to its officers.


b.      Conditions:
(i)      The consideration outlined in Section 2(a)(iii) above shall terminate
if the Board terminates your Consulting Position for Cause.  For these purposes,
“Cause” shall mean that the Board has terminated your Consulting Position
because of:  (A) your gross negligence in the performance of your duties and
responsibilities; (b) your willful commission of an act that constitutes gross
misconduct that is materially injurious to West Marine; (c) your willful
material violation of a material federal or state law or regulation applicable
to West Marine’s business, or (d) your willful breach of a material provision of
this Agreement.


(ii)      The consideration outlined in Section 2(a) above shall not be reduced
by any compensation earned or paid to you by a third party (whether by
employment or by functioning as an independent contractor) during the term of
the Consulting Position.


(iii)      West Marine hereby confirms that the stock options granted to you
between November 7, 2008 and December 10, 2010 are fully vested and you have the
right to exercise such options (in accordance with their terms) anytime prior to
their expiration date.


3.      Miscellaneous:
a.      Successors and Assigns:  This Agreement is personal to you and may not
be assigned by you without the written agreement of West Marine. The rights and
obligations of this Agreement shall inure to the successors and assigns of West
Marine.


b.      Enforceability:  If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the arbitrators or court
shall modify such term to make it enforceable to the maximum extent possible. If
the term cannot be modified, the parties agree that the term shall be severed
and all other terms of this Agreement shall remain in effect.


c.      Governing Law/Arbitration/Venue:  This Agreement shall be governed and
construed in accordance with the laws of the State of California, without regard
to any choice of law rules.  With the exception of a suit for injunctive or
equitable relief, any dispute concerning the interpretation or enforcement of
this Agreement, or any other related matter, shall be resolved by a three member
arbitration panel in Santa Cruz, California in accordance with the then
prevailing commercial arbitration rules of the American Arbitration
Association.  You therefore specifically waive any right to jury trial on such
disputes. The decisions and awards rendered by the arbitrators shall be final
and conclusive and may be entered in any court having jurisdiction

 
 

--------------------------------------------------------------------------------

 
Mr. Geoffrey A. Eisenberg
April 3, 2012
Page 3



thereof as a basis of judgment and of the issuance of a writ for its
collection.  Each party shall choose an arbitrator, and those two arbitrators
shall choose a third.  West Marine shall pay the cost of the arbitrators, and
unless the arbitrators otherwise determine, each party shall be responsible for
his or its cost of the arbitration (e.g., attorneys fees).  The parties shall
keep confidential from third parties the existence of any claim, controversy or
dispute and the determination thereof, unless otherwise required by law. Nothing
in this subsection shall be construed as precluding West Marine from bringing an
action for injunctive relief or other equitable relief for enforcement of any
restrictive covenants in this Agreement. Any suit for injunctive or equitable
relief shall have venue in Santa Cruz County, California, in either state court
(Santa Cruz County District Court) or federal court (United States District
Court for the District of California). You and West Marine hereby consent to
submit to the personal jurisdiction of such courts and agree not to bring any
action relating to this Agreement or your employment and/or termination in any
court other than Santa Cruz County District Court or United States District
Court for the District of California.


d.      Entire Agreement:  This Agreement (which for all purposes includes the
Addendum) contains the entire agreement between you and West Marine relating to
the termination of your employment with West Marine and the services you will
render after your Resignation Date, and it may not be modified, altered, or
changed in any way except by written agreement signed by both parties. The
parties agree that this Agreement supersedes and terminates any and all other
written and oral agreements and understandings between the parties relating to
the subject matter hereof (except re Confidential Information), including, but
not limited to any such agreements and/or understandings concerning termination
or separation benefits you may have been eligible for or entitled to from West
Marine (including but not limited to any benefit under the West Marine Executive
Officer Severance Plan).


e.      Acknowledgment of Reading and Understanding:  By signing this Agreement,
you acknowledge that you have read this Agreement and understand that the
release(s) of claims is a full and final release of all claims you may have
against West Marine and the other Releasees.


Sincerely,


WEST MARINE, INC


_/s/ Randy Repass_____________________
Randy Repass, Chairman of the Board


I have read the above Agreement, and I understand and agree to its contents. I
am signing this Agreement knowingly, voluntarily and without reliance upon any
statement made by a director, employee, agent or attorney of West Marine.


_/s/ Geoffrey A.
Eisenberg_______________                                                                                     April
3, 2012
Geoffrey A. Eisenberg

 
 

--------------------------------------------------------------------------------

 
Mr. Geoffrey A. Eisenberg
April 3, 2012
Addendum Page 1



ADDENDUM


This is an Addendum to that certain letter Agreement by and between Geoffrey A.
Eisenberg and West Marine, Inc. and its subsidiaries dated April 3, 2012
relating to Mr. Eisenberg’s resignation from West Marine.  This Addendum in an
integral part of such Agreement, and is hereby incorporated and made a part of
such Agreement.  All capitalized terms used herein shall have the same meaning
as set forth in the Agreement.
 
 
A.      Release:
a.      General Release:  In exchange for the consideration set forth in Section
2(a) (iii), (iv), (v) and (vi) of the Agreement, you hereby unconditionally
release and discharge West Marine, and all its affiliates, together with each of
their current, former and future employees, officers, directors, agents,
insurers, representatives, counsel, shareholders, predecessors, successors,
assigns and the like, and all other persons or entities affiliated with, related
to or acting by, through or in concert with any of them (referred to as "the
Released Parties") from all liability for damages or claims or demands, whether
known or unknown, of any kind, including but not limited to all claims for
costs, expenses and attorney’s fees arising on or before the date you sign this
Agreement (“Claims”), including, but not limited to, Claims arising out of or
related to the termination of your employment with West Marine.  Some examples
of the released Claims are:


(i)      Claims of discrimination, retaliation or violation of civil rights
(including but not limited to any Claims arising under the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the California Human Rights Act, and any other applicable
local, state or federal anti-discrimination or human rights statutes);


(ii)      Claims based on any legal restriction on West Marine’s right to
terminate your employment; and


(iii)      Any Claims you may have for wages, bonuses, commissions, severance,
penalties, deferred compensation, stock, stock options, vacation pay, and/or any
other form of remuneration or benefits.


You understand and agree that the above list contains examples only and does not
contain all claims that you are releasing.  You further agree to wave
irrevocably any right to recover under any Claim that may be filed against any
of the Releasees on your behalf by or with the Equal Employment Opportunity
Commission or any other governmental agency, court or otherwise.  This release
does not extend to any obligations incurred under this Agreement or to any
earned but unpaid “wages,” as defined in Section 200 of the Labor Code of the
State of California.


b.      Unknown Claims; Waiver of Civil Code Section 1542:  You acknowledge and
agree that the releases provided herein shall apply to all unknown and/or
unanticipated claims as well as those known and/or anticipated.  You waive any
and all rights and benefits conferred by the provisions of Section 1542 of the
Civil Code of the State of California (and any similar law of any state or
territory of the United States or other jurisdiction).  This section provides as
follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor."


c.      No Prior Claims; No Assignment of Claims:   You represent and warrant
that you have not (i) filed any complaints or charges or lawsuits against West
Marine or any other Releasee with any governmental agency, court, or other
forum, or (ii) heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity any Claim or other matter herein released.

 
 

--------------------------------------------------------------------------------

 
Mr. Geoffrey A. Eisenberg
April 3, 2012
Addendum Page 2 



d.      Rescission/Revocation/Consideration Period:  (i)  By signing this
Agreement, you acknowledge and agree that West Marine informed you that (1) you
have the right to consult with an attorney of your choice prior to signing this
Agreement, and (2) you are entitled to twenty-one (21) calendar days from the
receipt of this Agreement to consider whether the terms are acceptable to you.


(ii)      You may revoke (i.e., rescind) (1) your release of claims under the
Age Discrimination in Employment Act of 1967 for any reason within seven (7)
calendar days after signing this Agreement and/or (2) your release of claims
under the California Human Rights Act for any reason within fifteen (15)
calendar days after signing this Agreement. The two rescission periods shall run
concurrently. If you revoke one or both such releases, West Marine shall have no
further obligation under this Agreement.


(iii)      To revoke the release of either type of claim, you must provide
written notice, by hand delivery or mail, to West Marine’s General Counsel
within the applicable 7-day or 15-day period. If sent by mail, it must be: (A)
postmarked within the 7-day period; (B) properly addressed to West Marine’s
General Counsel, 500 Westridge Drive, Watsonville, CA 95076; and (C) sent by
certified mail, return receipt requested.


B.      Non-Disparagement and Non-Solicitation:
a.      You agree that you will not disparage the personal or business
reputations of West Marine, or its current, past or future directors, officers,
employees, or agents.


b.      You agree that during the term of your employment with West Marine, and
for two (2) years following your Resignation Date, you will not:  (i) without
the prior consent of the Board, solicit or cause to be employed or retained any
person who is (or within the prior 6 months was) an associate of West Marine
(unless his or her employment with West Marine was involuntarily terminated
during such 6 month period) by any person or entity (including by any person or
entity with whom or which you become associated); or (ii) knowingly or
intentionally interfere in any way with the contractual relationship between
West Marine and any vendor or customer of West Marine.


C.      Company Information and Property:
a.      Confidentiality:  You acknowledge having had access to trade secrets and
proprietary and confidential information of West Marine relating to its business
and the business of its affiliates, vendors and customers (“Confidential
Information”), which information includes, without limitation, non-public
information regarding:  processes, techniques, systems, methods, materials,
formulas and research; names or classes of customers, vendors or personnel;
financial information; management development reviews; product cost, pricing,
sales and billing policies, data or forecasts; and plans and strategies for
operations, marketing, promotions, sales, expansion and acquisition (including
store openings/closings). You represent that (i) you have complied with and will
continue to comply with all of the terms of West Marine’s policies to which you
are bound regarding maintaining the confidentiality of such information
including, without limitation, the confidentiality obligations outlined in West
Marine’s Associate Handbook and the confidentiality agreement you previously
signed; and (ii) you will preserve as confidential all Confidential Information
as well as all trade secrets and proprietary information of West Marine.


b.      Exclusive Services:  You agree that during the term of your Consulting
Position, you will provide the Board at least fifteen (15) business days advance
notice before rendering personal services (including as an employee, director or
consultant) to any business that would especially benefit from the Confidential
Information, including a business that competes, or is pursuing a course of
action which will compete, with West Marine in a material way.  If you proceed
to render such personal services to any such business during the term of your
Consulting Period without the consent of the Board, then (i) the Board, in its
discretion, may immediately terminate the Consulting Period for “Cause,” and
(ii) any stock options or restricted stock units which were

 
 

--------------------------------------------------------------------------------

 
Mr. Geoffrey A. Eisenberg
April 3, 2012
Addendum Page 3



vested in accordance with Section 2a(iv) and (v) of the Agreement shall
immediately terminate and be forfeited, and to the extent you previously
exercised such stock options or received payment of such restricted stock units,
you shall immediately return to West Marine the number of shares you received
therefore.


c.      Return of Company Property:  You agree that as of your Resignation Date,
you will return to West Marine all West Marine property that you have in your
possession or under your control, including, but not limited to:  files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, credit cards, entry cards, identification badges, and
keys); and, any materials of any kind that contain or embody any Confidential
Information (and all reproductions thereof).


C.  Cooperation:  At West Marine’s request, you will cooperate with West Marine
in any pending or future claims or lawsuits involving West Marine where you have
knowledge of the underlying facts. In addition, for a period of five years from
the Resignation Date, you will not voluntarily aid, assist, or cooperate with
any claimants or plaintiffs or their attorneys or agents in any claims or
lawsuits commenced in the future against West Marine; provided, however, that
nothing in this Agreement will be construed to prevent you from testifying
truthfully and completely at an administrative hearing, a deposition, or in
court in response to a lawful subpoena or as otherwise required by law, in any
litigation or proceeding involving West Marine.




I have read the above Addendum, which is an integral part of the Agreement, and
is incorporated into such Agreement.  I understand and agree to its contents. I
am signing this Addendum knowingly, voluntarily and without reliance upon any
statement made by a director, employee, agent or attorney of West Marine.


/s/ Geoffrey A.
Eisenberg                                                                          April
3, 2012
Geoffrey A. Eisenberg



